DETAILED ACTION
Claims 1-24 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-17 are directed to a method (i.e., a process) and claims 18-24 are directed to a system (i.e., a machine).  Accordingly, claims 1-16 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in 
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A combined multi-modality biomarker method for identification and treatment of a disease comprising: 
performing quantitative and/or semi-quantitative molecular imaging on a patient; where the semi-quantitative imaging includes a cut-off; 
measuring a first plurality of parameters from the quantitative and/or semi-quantitative molecular imaging; 
simultaneously or sequentially performing a liquid biopsy on the patient; 
measuring a second plurality of quantitative and/or semi-quantitative molecular parameters from the liquid biopsy; 
developing an algorithm that combines one or more of the first plurality of parameters and one or more of the second plurality of parameters; 
where the algorithm is operative to identify a disease and/or predict a course of treatment and/or monitoring the patient; and 
treating the patient with the course of treatment generated by the algorithm.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because measuring parameters, developing an algorithm using those parameters and generating a course of treatment for a patient can, at the currently 
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2-17 & 19-24 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). Specifically claims 10, 13, and 21 recite the intended use of the abstract idea, claims 14-17 & 22-24 recite using the parameter data to modify other data and generate a weighted data set; however these limitations are directed to the same abstract idea as identified above.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

performing quantitative and/or semi-quantitative molecular imaging on a patient; where the semi-quantitative imaging includes a cut-off; 
measuring a first plurality of parameters from the quantitative and/or semi-quantitative molecular imaging; 
simultaneously or sequentially performing a liquid biopsy on the patient; 
measuring a second plurality of quantitative and/or semi-quantitative molecular parameters from the liquid biopsy; 
developing an algorithm that combines one or more of the first plurality of parameters and one or more of the second plurality of parameters; 
where the algorithm is operative to identify a disease and/or predict a course of treatment and/or monitoring the patient; and 
treating the patient with the course of treatment generated by the algorithm.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a microprocessor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of performing imaging and liquid biopsy on a patient, the Examiner submits that these additional limitations do no more than 
Regarding the additional limitations of treating the patient with a course of treatment, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity such as insignificant application (see In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 18 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 18 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-8, 11-12, 19-20: These claims recite various types of exam parameters and when they are collected and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 9: This claim recites that the algorithm is a predictive algorithm which amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  These limitations also amount to mere instructions to apply the above-noted at least one abstract idea (Id.).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, regarding the additional limitations of a microprocessor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of performing imaging and liquid biopsy on a patient, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitations of treating the patient with a course of treatment, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity such as insignificant application (see In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
The Examiner has reevaluated such limitations and determined it to not be unconventional as it merely consists of treating a patient in a generic manner.  See MPEP 2106.05(d)(II) - Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-24 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(I). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement 
The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” – MPEP 2161.01 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(I). 
The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. See MPEP 2161.01(I) citing Ariad, 598 F.3d at 1349. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may 
With regard to claims 1 & 18, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “developing an algorithm that combines one or more of the first plurality of parameters and one or more of the second plurality of parameters; where the algorithm is operative to identify a disease and/or predict a course of treatment and/or monitoring the patient” as recited in claim 1. Paras. 12-13 & 51 describe how data is input into a predictive algorithm and that a treatment is output by the algorithm but there is no disclosure as to how the algorithm accomplishes this result. Claims 2-17 & 19-24 inherit the deficiencies of claims 1 & 18 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-15, & 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tulipano (US Patent Publication US20110046979) in view of Dong (US Patent Publication 20130315381) and Banerjee (US Patent Publication 20150097868).
As per claim 1, Tulipano teaches a combined multi-modality biomarker method for identification and treatment of a disease comprising: 
performing quantitative and/or semi-quantitative molecular imaging on a patient (para. 16: molecular imaging performed on patient); 
measuring a first plurality of parameters from the quantitative and/or semi-quantitative molecular imaging (para. 33: parameters measured from scan); 
developing an algorithm that combines one or more of the first plurality of parameters and one or more of the second plurality of parameters (para. 18-19: guidelines can be customized incorporating various parameters obtained from patient data); 
where the algorithm is operative to identify a disease and/or predict a course of treatment and/or monitoring the patient (para. 23: guideline outputs course of treatment suggestions); and 
treating the patient with the course of treatment generated by the algorithm (para. 16: optimized treatment plan given to patient).

Dong, however, teaches to performing an MRI scan incorporating a cut off frequency (para. 35, 55).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Dong with Tulipano based on the motivation of improve the experience of the patient and/or image quality (Dong – para. 35).
Tulipano and Dong do not expressly teach simultaneously or sequentially performing a liquid biopsy on the patient; measuring a second plurality of quantitative and/or semi-quantitative molecular parameters from the liquid biopsy.
Banerjee, however, teaches to performing a liquid biopsy on a patient and measuring parameters from the biopsy (para. 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Banerjee with Tulipano and Dong based on the motivation of providing synergistic integration of imaging and biopsy information (Banerjee – para. 12).
As per claim 2, Tulipano, Dong, and Banerjee teach the method of claim 1. Tulipano does not expressly teach wherein the quantitative molecular imaging includes quantitative functional multi-parametric molecular imaging.
Banerjee, however, teaches to using different imaging techniques to gather patient images such as MRI and functional MRI (para. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Banerjee, however, teaches to using different imaging techniques to gather patient images such as MRI and functional MRI (para. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 4, Tulipano, Dong, and Banerjee teach the method of claim 3. Tulipano teaches wherein the first plurality of parameters include standardized uptake value, metabolic tumor volume, total lesion glycolysis, Ki, VB [Patlak, Logan], K1, k2, k3, k4, or a combination thereof (para. 33: tumor size).
As per claim 9, Tulipano, Dong, and Banerjee teach the method of claim 1. Tulipano teaches wherein the algorithm is a predictive algorithm (para.27: predictive guideline system).
As per claim 10, Tulipano, Dong, and Banerjee teach the method of claim 1. Tulipano teaches where the method may be used for screening, diagnosis, staging, treatment planning, decision-making, monitoring, after care, or a combination thereof (abstract: treatment planning goal).
As per claim 11, Tulipano, Dong, and Banerjee teach the method of claim 1. Tulipano does not expressly teach where the quantitative and/or semi-quantitative molecular imaging is performed prior to the liquid biopsy.

The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 12, Tulipano, Dong, and Banerjee teach the method of claim 1. Tulipano does not expressly teach where the liquid biopsy is performed prior to the quantitative and/or semi-quantitative molecular imaging.
Banerjee, however, teaches to performing the imaging scan after the biopsy (para. 51).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 13, Tulipano, Dong, and Banerjee teach the method of claim 1. Tulipano teaches where the course of treatment includes ruling out and avoiding unnecessary treatments, reducing overtreatment, probabilistic analysis of the disease(s) that the patient may be suffering from, screening and therapy planning, monitoring of patient wellness, or a combination thereof (para. 16: therapy planning).
As per claim 14, Tulipano, Dong, and Banerjee teach the method of claim 1. Tulipano does not expressly teach where information received from the first plurality of parameters is used to modify information received from the second plurality of parameters.
Banerjee, however, teaches to using data from the first scan to adjust information from the second scan (para. 33).

As per claim 15, Tulipano, Dong, and Banerjee teach the method of claim 1. Tulipano does not expressly teach where information received from the second plurality of parameters is used to modify information received from the first plurality of parameters.
Banerjee, however, teaches to using data from the biopsy to adjust information from the second scan (para. 51).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 17, Tulipano, Dong, and Banerjee teach the method of claim 1. Tulipano does not expressly teach where the first plurality of parameters is subjected to reconstruction and/or transformation.
Banerjee, however, teaches to calculating bloom parameters and merging the data based on a threshold (para. 44).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claim 18 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
Claims 19-23 recite substantially similar limitations as those already addressed in claims 11-15 and, as such, is rejected for similar reasons as given above.


Claims 5-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tulipano (US Patent Publication US20110046979) in view of Dong (US Patent Publication 20130315381) and Banerjee (US Patent Publication 20150097868) as applied to claim 1 above, and in further view of Chevillet (US20170071515).
As per claim 5, Tulipano, Dong, and Banerjee teach the method of claim 1, but do not expressly teach wherein the liquid biopsy is non-invasive and is conducted on a body fluid.
Chevillet, however, teaches to performing a non-invasive liquid biopsy on a body fluid (para. 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Chevillet with Tulipano, Dong, and Banerjee based on the motivation of performing biopsies that reduce or eliminate complications with invasive biopsies (Chevillet – para. 4).
As per claim 6, Tulipano, Dong, Banerjee, and Chevillet teach method of claim 5. Tulipano, Dong, and Banerjee do not expressly teach wherein the second plurality of parameters includes molecular information from circulating tumor cells, circulating-free DNA, circulating-free RNA, circulating-free nucleic acids, circulating tumor DNA (ctDNA), circulating tumor RNA (ctRNA), circulating tumor nucleic acids (ctNA), mutational load/burden, fraction of genome altered, microsatellite instability, mismatch repair deficiency, methylated tumor DNA fraction, nucleosomal 
Chevillet, however, teaches to performing a non-invasive liquid biopsy on a body fluid and collecting data regarding tumors (para. 28, 68).
The motivations to combine the above mentioned references are discussed in the rejection of claim 5, and incorporated herein.
As per claim 8, Tulipano, Dong, Banerjee, and Chevillet teach method of claim 5. Tulipano, Dong, and Banerjee do not expressly teach wherein the body fluid is blood, urine, or a combination thereof.
Chevillet, however, teaches to performing a non-invasive liquid biopsy on blood (para. 28, 68).
The motivations to combine the above mentioned references are discussed in the rejection of claim 5, and incorporated herein.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tulipano (US Patent Publication US20110046979) in view of Dong (US Patent Publication 20130315381) and Banerjee (US Patent Publication 20150097868) as applied to claim 2 above, and in further view of Bartusik (“19F applications in drug development and imaging – a review”).
As per claim 7, Tulipano, Dong, and Banerjee teach the method of claim 2, but do not expressly teach wherein the quantitative functional multi-parametric molecular imaging includes the use of a radioactive tracer that comprises fluorine.
	Bartusik, however, teaches to using fluorine as a tracer with MRI scans.
.

Claims 16 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tulipano (US Patent Publication US20110046979) in view of Dong (US Patent Publication 20130315381) and Banerjee (US Patent Publication 20150097868) as applied to claims 1 & 18 above, and in further view of Boroczky (US Patent Publication US20130268547).
As per claim 16, Tulipano, Dong, and Banerjee teach the method of claim 1, but do not expressly teach where information received from the first plurality of parameters and/or from the second plurality of parameters is used to generate a weighted data set that is used for decision making.
Boroczky, however, teaches to using parameters obtained from various images and generating a weighted data set with similar patient data (para. 19, 20-21).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Boroczky with Tulipano, Dong, and Banerjee based on the motivation of providing doctors with access to information about a large number of previous patients in order to provide better treatment (Boroczky – para. 10).
Claim 24 recites substantially similar limitations as those already addressed in claim 16 and, as such, is rejected for similar reasons as given above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Primary Examiner, Art Unit 3686